PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/166,352
Filing Date: 22 Oct 2018
Appellant(s): Schaeffler Technologies AG & Co. KG



__________________
Clint R. Mehall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JPH0718091A) in view of Kawabata et al. (US 6,316,083 B1).

Regarding claims 1, 8-9 and 11, Ono teaches a wet friction material comprising: a molded body comprising a kneaded mixture of carbon fibers, organic fibers, and a carbonizable binder, fired in a non-oxidizing atmosphere, wherein the organic fibers are burned off and the carbonizable binder is carbonized to form a matrix that binds the carbon fibers (Abstract and [0008]).  Ono teaches that the carbonizable binder forms the kneaded material containing the carbon fiber, the filler, and the organic fiber, and is carbonized and sintered at the time of firing to form a carbon matrix, and is generally used in a liquid form ([0014]-[0015]).  Ono teaches that the kneaded material is formed onto a sheet by molding, and the thin plate-shaped formed body made of the kneaded product is fired in a non-oxidizing atmosphere after sufficiently removing volatile components such as a solvent (drying as claimed) ([0016]).  Ono teaches that the calcination is generally performed at a temperature of 1000 ° C. or more, whereby the organic fibers are burned off, and the carbonizable binder is carbonized into graphite or the like to form a matrix to form carbon fibers or carbon fibers and inorganic fillers ([0016]).  Ono further teaches that, in the case where strength is particularly desired, the carbonaceous porous body may be impregnated with a carbonizable binder again (adding a binder to the material base after the dried media plugs holes in the filler particle, as claimed), fired and densified (unplugging at least some of the holes in the filler particles by removing at least some of the media from the material base after the binder is added to the material base, as claimed) ([0016]).

Ono does not explicitly disclose wherein drying the media solidifies the media on the filler particles such that the media plugs holes in the filler particles, and Ono does not explicitly disclose unplugging at least some of the holes in the filler particles by removing at least some of the media from the material base.

However, Kawabata teaches a wet type friction material that preferably includes a porous filler which is composed of a porous inorganic compound (Abstract and col. 2 lines 26-41).  Kawabata teaches that when the present friction material is put into service, an oil and polymer components included in the oil are adsorbed on the porous filler, and the viscosity of the adsorbates increases the shearing resistance exerted between the present friction material and the mating member (cols. 6-7 lines 65-11).  Kawabata also teaches at least two layers (Abstract).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the inorganic fillers of Ono with a porous inorganic compound in order to obtain a friction material that exhibits a significantly increased friction coefficient, as taught by Kawabata (Abstract, col. 2 lines 26-41 and cols. 6-7 lines 65-11).  It would also have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that kneading a porous inorganic filler in the manner taught by Ono in view of Kawabata would have resulted in at least some of the pores of the inorganic filler being plugged, wherein subsequent removal of all organic material in the kneaded material as taught by Ono would result in at least some of the pores being unplugged.

Regarding claim 2-4, Ono teaches that organic fibers include acrylic fibers, and Ono also teaches kneading in liquid form ([0013]-[0014]).  In addition, or in the alternative, Kawabata teaches wherein water suspensions of the raw materials of the base layer and the raw materials of the friction-surface layer are prepared (col. 10 lines 5-16).

Regarding claim 5, Kawabata teaches wherein the friction-surface layer includes diatomaceous earth (col. 2 lines 37-41 and cols. 5-6 lines 63-9).

Regarding claim 6, Ono teaches that a phenol resin, a melamine resin, or an epoxy resin can be suitably used ([0014]).

Regarding claim 7, Ono teaches a method of kneading fibers as noted above.  In the alternative, Kawabata teaches use of a papermaking machine (col. 4 lines 1-16).

Regarding claim 10, Ono does not explicitly disclose wherein the heat that cures the binder is provided by a heat plate that is pressed against an outer surface of the wet friction material layer.  However, Ono teaches an example in which heat-treatment is carried out in an oven at 200 ° C. to form a cured layer of a resol-based phenolic resin on the surface layer (Example 3, [0024]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a heat plate pressed against an outer surface of the friction material layer in order to form a cured layer of a resol-based phenolic resin on the surface layer as desired by Ono (Example 3, [0024]).  

Regarding claim 12, Ono teaches an example in which carbon fibers were coated with a resol-based phenol resin diluted with a solvent so that the solid content after heating was 3 % by weight (Example 3, [0024]).

Regarding claim 13, Ono teaches that, conventionally, in an automatic transmission for an automobile or the like, a friction mating member composed of a plurality of disk plates in which a wet friction material is adhered to the surface of a substrate usually made of metal and a single plate such as a metal plate ([0002]).

Regarding claim 21, Ono teaches that, generally, the carbon fiber is blended at a ratio of 30 to 80% by weight of the whole kneaded material, the inorganic filler is incorporated in an amount of 30% by weight or less with respect to the carbon fiber, and the carbonizable binder is blended at a ratio of 20 to 40% by weight of the whole kneaded material ([0015]).  In addition, or in the alternative, Kawabata teaches wherein a composite filler can preferably be included in a friction-surface layer in an amount of from 30 to 90% by weight (col. 6 lines 42-44).




Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JPH0718091A) in view of Kawabata et al. (US 6,316,083 B1), as applied to claim 1 above, further in view of Farahati et al. (US 2017/0204953 A1). 

Regarding claims 22-24, Ono in view of Kawabata remains as applied above.

Ono in view of Kawabata does not explicitly disclose wherein during the unplugging step, at least 50%, 75% or 90% of the holes in the filler particles are unplugged.

However, Farahati et al. (“Farahati”) teaches a friction material comprising a plurality of fibers; and, a filler material including at least 0.1 % and at most 100% calcium silicate particles by weight based on total weight of the filler (Abstract).  Farahati teaches wherein, in an example aspect, the calcium silicate particles are characterized by a porosity of about 95% ([0003]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have unplugged at least 50%, 75% or 90% of the holes in the filler particles of Ono in view of Kawabata in order to obtain filler particles with a porosity of about 95%, thereby providing filler particles that are loadable with a liquid and/or solid friction modifier compatible with automatic transmission fluid, for use in aiding separation of metal surfaces, as taught by Farahati (Abstract, [0003], [0014], [0022]).


(2) Response to Argument

Appellant contends, with regard to independent claim 1, that:
there is absolutely no factual basis establishing that one of ordinary skill in the art would have modified Ono to unplug the first applied carbonizable binder after the second applied carbonizable binder is added to friction material. (Addressed below in the examiner’s summary regarding limitation 4).
 with regard to the claimed limitation of “unplugging at least some of the holes in the filler particles,” the Examiner's remarks (regarding organic fibers being burned off) are completely misplaced because the Examiner cites the first carbonizable binder of Ono as corresponding to the claimed "media" - not the organic fibers.  (Addressed below in the examiner’s summary of regarding limitations 1 and 4).
there is not sufficient detail in Ono to clearly and unambiguously understand what is meant by "fired to densify," and there is no description in Ono of the details of what constitutes firing to densify.  (Addressed below in the examiner’s summary regarding limitation 4).
the Examiner's assertions that Ono and Kawabata et al. render obvious that the "media plugs holes in the filler particles" is speculative and lacks a factual basis. (Addressed below in the examiner’s summary of limitation 2).

Regarding these contentions, the examiner submits the following summary of how and why, in the examiner’s view, the claim 1 limitations are met:

Adding a media in liquid form to a material base including filler particles embedded in a matrix of fibers: Ono teaches that a carbonizable binder (or volatile binder) forms a kneading material containing carbon fiber, a filler, and an organic fiber, and is generally used in a liquid form ([0014]).  Ono teaches that these carbon fibers, organic fibers, a carbonizable binder and an inorganic filler are mixed with each other and kneaded to form a plasticized kneaded product ([0015]).  Ono also teaches components such a solvent ([0016] and Example 3).  Thus, in the examiner’s view, “media in liquid form” would be met by the components in the kneaded material other that the carbon fiber (matrix fibers as claimed) and the filler.  For, instance, the combination of carbonizable binder, organic fibers and/or solvent in the mixture would meet the claimed limitation.

Drying the media to solidify the media on the filler particles such that the media plugs
holes in the filler particles: Ono teaches sufficiently removing volatile components such as a solvent (drying as claimed) ([0016] and Example 3).    
Ono does not explicitly disclose that the inorganic filler particles comprise holes, but Kawabata is relied upon in the rejection as more specifically teaching use of porous inorganic fillers in a wet friction material (Abstract).  As stated in the rejection, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to have expected that kneading porous inorganic fillers in the manner taught by Ono in view of Kawabata would have resulted in at least some of the surfaces of the pores of the porous fillers in the kneading material being blocked by the components that are kneaded together.  In this regard, the examiner notes that while claim 1 recites that "the media plugs holes in the filler particles," the claims do not include a limitation requiring that the filler particles are completely filled or saturated with the media.

Adding a binder to the material base after the dried media plugs holes in the filler
particles: Ono teaches that the kneading material is formed into a sheet, and then calcination is generally performed at a temperature of 1000 ° C. or more, whereby the organic fibers are burned off, and the carbonizable binder is carbonized into graphite or the like to form a matrix to form carbon fibers or carbon fibers and inorganic fillers ([0016]).  Ono further teaches that, in the case where strength is particularly desired, the carbonaceous porous body may be impregnated with a carbonizable binder (or volatile binder) again, fired, and densified ([0016]).

Unplugging at least some of the holes in the filler particles by removing at least some of the media from the material base after the binder is added to the material base: As noted above, Ono teaches that the carbonaceous porous body may be impregnated with a carbonizable binder (or volatile binder) again, fired, and densified ([0016]).  In the examiner’s view, Ono’s teaching of impregnating “with a carbonizable binder again” and “firing” refers to a repeat of steps as described in [0009]-[0010] and [0014]-[0016], wherein Ono teaches that during calcination (or “firing”) the organic fibers (or all organic components) are burned off, the carbonizable binder is carbonized into graphite or the like to form a matrix, and a carbonaceous porous body having the fiber reinforced composite structure is formed.  As stated in the rejection, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to have expected that removal of all organic material in the kneaded material as taught by Ono would result in at least some of the pores of the fillers being unplugged ([0016] and [0010]).  




Appellant contends, with regard to independent claims 2-4, that:
Ono’s acrylic fibers correspond to the claimed "matrix of fibers" and claim 1 recites "adding a media in liquid form to a material base including filler particles embedded in a matrix of fibers; thus Ono’s acrylic fibers cannot be part of the emulsion in claim 2 because the acrylic fibers and the first applied carbonizable binder are not added together into "a material base including filler particles embedded in a matrix of fibers.”  
the Examiner does not assert that polymer microparticles in water constitute the claimed "media," the Examiner asserts that the first carbonizable binder corresponds to the claimed "media."
the Examiner's assertions that "a latex is met by a stable dispersion of polymer
microparticles in water" and that acrylic fibers somehow constitute "microparticles," are
completely speculative and lack a factual basis.

Regarding these contentions, in the examiner’s view, the claimed limitation “media in liquid form” is met by the components in Ono’s kneaded material other that the carbon fiber (matrix fibers as claimed) and the filler.  For, instance, the combination of carbonizable binder, organic fibers and/or solvent in the mixture would meet the claimed limitation.  With regard to the claim 2-4 limitations of a latex that is an acrylic emulsion, 
it is the examiner's position that the claimed limitation of a latex is met by a stable dispersion of polymer microparticles in water.  The examiner notes that Ono's kneading material includes organic fibers, such as acrylic fibers, generally having an average length of 0.1 to 4 mm and a diameter of 5 to 20μm (preferably 10 to 15μm) ([0013]). The examiner also notes that Ono teaches including solvents in the kneaded material, and Kawabata more specifically teaches the use of water suspensions. Thus, in the examiner's view, Ono in view of Kawabata meets the claimed limitations of a liquid form and a latex being an acrylic emulsion.  



Appellant contends, with regard to claims 8 and 9, that:
the Examiner appears to assert that the first applied carbonizable binder- the asserted "media" - is removed by burning the first applied carbonizable binder, and that this is contradicted by Ono’s teaches that "calcination is generally performed at 1000 ° C. or higher temperatures, whereby, organic fibers burned off, also carbonizable binder is carbonized to graphite, mutual carbon fibers or carbon fibers and inorganic filler, to form a matrix bind to.”
the Examiner cites the carbon fibers of Ono as corresponding to the claimed "fibers," and thus, burning off the carbon fibers does not correlate to "the burning of the media is performed by heat that cures the binder" as claimed because it does not involve burning at least some of the first carbonizable binder of Ono

Regarding this contention, in the examiner’s view, the claimed limitation “media in liquid form” is met by the components in Ono’s kneaded material other that the carbon fiber (matrix fibers as claimed) and the filler.  For, instance, the combination of carbonizable binder, organic fibers and/or solvent in the mixture would meet the claimed limitation.  Ono teaches that during calcination (or “firing”) the organic fibers (or all organic components) are burned off (0009]-[0010] and [0014]-[0016]).  As stated in the rejection, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to have expected that removal of all organic material  in the kneaded material as taught by Ono (i.e. removal of at least some of the media as recited in claim 8) would result in at least some of the pores of the fillers being unplugged ([0016] and [0010]).  With regard to the claim 9 limitation, “burning of the media is performed by heat that cures the binder,” Ono teaches examples in which the molded body was sufficiently heated and cured in an oven at 200 ° C., and then sintered in a nitrogen atmosphere at a final temperature of 1200 ° C. to obtain a carbonaceous porous body ([0020]).  



Appellant contends that, with regard to claim 10, the 200 ° C oven of Ono is used prior to kneading and prior to formulation of the material, and thus, it would not be applied after the first and second carbonizable binders are added, which is the timing of the "firing" that the Examiner asserts corresponds to the "unplugging" step of claim 1.

Regarding this contention, Ono teaches examples in which the molded body was sufficiently heated and cured in an oven at 200 ° C., and then sintered in a nitrogen atmosphere at a final temperature of 1200 ° C. to obtain a carbonaceous porous body ([0020]).  Thus, the examiner notes that Ono’s teaching of an oven corresponds to a step of curing as claimed.  In addition, or in the alternative, Ono teaches that the kneaded material is formed into a thin plate-shaped body and fired in a non-oxidizing atmosphere (referred to as calcination), whereby the carbonizable binder is carbonized. The examiner notes that calcination would similarly include the use of apparatus such as heated furnaces, in which the object to be heat treated would be placed.  Thus, in the examiner's view, Ono's teaching of a step of curing and/or calcination would reasonably have suggested to one having ordinary skill in the art placement of the thin plate-shaped body onto a heat surface (e.g. placement in a heated furnace).



Appellant contends that, with regard to claim 11, the there is absolutely no teaching of any art of record that indicates that any portion of the first carbonizable binder- i.e., the asserted "media" - is removed or that such a removal forms voids at the surfaces of the fillers. 

Regarding this contention, as noted above, the claimed limitation “media in liquid form” is met by the components in Ono’s kneaded material other that the carbon fiber (matrix fibers as claimed) and the filler.  For, instance, the combination of carbonizable binder, organic fibers and/or solvent in the mixture would meet the claimed limitation.  Ono further teaches that porosity in the wet friction material is provided since open pores are formed by burning out the organic fibers ([0010] and [0016]).



Appellant contends that, with regard to claims 22-24, that the Examiner somehow teaches that Farahati renders obvious the features of claims 22 to 24 by the disclosure that calcium silicate particles are characterized by a porosity of about 95% ([0003]), and that this assertion is completely unreasonable, as claims 22 to 24 do not address the porosity of the filler particles, but are related to the percentage of holes that unplugged during the "unplugging."

Regarding this contention, in the examiner’s view, Farahati provides motivation to one having ordinary skill in the art to ensure that the filler particles in the obtained wet friction materials have a porosity of about 95%.  The examiner also notes that Ono teaches a correlation between burning off of the organic fibers and obtaining porosity in the wet friction material.  More specifically, Ono teaches that sufficient porosity in the wet friction material is provided since open pores are formed by burning out the organic fibers ([0010] and [0016]-[0017]).  Ono, teaches that the wet friction material thus obtained preferably has a porosity of 30 to 50 %, but that a porosity outside this range is also possible as appropriate ([0017]).  Thus, Ono is not limited with regard to tuning the porosity in the obtained wet friction material (or with regard to tuning the porosity of the filler particles in the obtained wet friction material).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789    

                                                                                                                                                                                                    /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.